Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
This action is in response to claims filed on July 5th, 2022. Claims 1 and 10 are amended. Further, claims 1, 3-4, 10, 12-13, and 19 are amended and claims 7 and 16 are cancelled, because of the Examiner’s Amendment and interview conducted on August 8th and 10th, 2022 included herein.
Claims 1-6, 8-15, and 17-19 are therefore pending and currently under consideration for patentability. 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Alex Katsulis and Christopher Hines (Reg. No. 69210) on August 8th, 2022. The application has been amended as follows:

Amendments to the Claims:

(Currently Amended)       A method comprising:
receiving, at a first computing device, a first signal that indicates automatic detection of a presentation of a commercial at a second computing device, the automatic detection caused based on detection of a unique identifier embedded in a broadcast signal providing the commercial presented at the second computing device, the unique identifier indicating a start time of the commercial, wherein the first signal is received at the first computing device from a sensing device that one or more of optically or audibly detects the unique identifier;
in response to the detection of the presentation of the commercial, determining, using the first computing device, one or more online advertising settings associated with at least one of a product, service, or entity identified in the commercial;
determining, using the first computing device, a current setting for the one or more online advertising settings, the one or more online advertising settings associated with a website accessible by a user, the website associated with the at least one of the product, service, or entity of interest; and
transmitting, from the first computing device, a second signal to a third computing device that changes the one or more online advertising settings during a time period following detection of the presentation of the commercial, wherein changing the one or more advertising settings includes increasing a bid amount for one or more search engine keywords associated with a website of interest of the at least one product, service, or entity of interest to increase the quality metric of the one or more search engine keywords, and
wherein the time period is determined based on a watermark included in the broadcast signal.
 
2. (Original)     The method of claim 1, wherein the one or more online advertising settings include one or more of a bid for one or more search engine keywords, a location where an online advertisement is presented, a type of online advertisement, or a content of the online advertisement.
 
3. (Currently Amended)          The method of claim 1, wherein the one or more online advertising settings include a current bid for one or more search engine keywords associated with[[ the website associated with the at least one of the product, service, or entity of interest.
 
4. (Currently Amended)          The method of claim 3, wherein the third computing device provides search results to Internet searches by user computers based on search terms that are input by the user computers and based on quality metrics of the search terms, and 
wherein the current setting represents a current bid amount paid to the third computing device when the user computers select a listed website associated with the one or more search engine keywords from the search results that include the listed website

 
5. (Original)     The method of claim 4, wherein the quality metric of the one or more search engine keywords is based on a combination of a click through rate and the bid of the one or more search engine keywords.
   
6. (Original)     The method of claim 4, wherein increasing the quality metric of the one or more search engine keywords also moves a location of the website of interest of the at least one product, service, or entity of interest closer to a top of a list of website search results provided by the third computing device.
 7. (Canceled). 
 8. (Original)     The method of claim 1, further comprising:
following expiration of the time period, sending a third signal to the third computing device that reverts the one or more advertising settings to the current setting.
 
9. (Original)     The method of claim 1, further comprising determining a location at which the detection of the presentation of the commercial occurred, wherein the second signal sent to the third computing device temporarily changes the one or more online advertising settings for Internet searches occurring within a limited geographic area that includes the location that is determined.
 
10. (Currently Amended)        A system comprising:
one or more computing devices to:
receive, at a first computing device, a first signal that indicates automatic detection of a presentation of a commercial at a second computing device, the automatic detection caused based on the detection of a unique identifier embedded in a broadcast signal providing the commercial for the presentation at the second computing device, the unique identifier indicating a start time of the commercial, wherein the first signal is received at the first computing device from a sensing device that one or more of optically or audibly detects the unique identifier;
in response to the detection of the presentation of the commercial, determining, using the first computing device, one or more online advertising settings associated with at least one of a product, service, or entity identified in the commercial that was detected;
determine a current setting for the one or more online advertising settings from a third computing device, the one or more online advertising settings associated with a website associated with the at least one of the product, service, or entity of interest; and
transmit a second signal to the third computing device that changes the one or more online advertising settings during a time period following detection of the presentation of the commercial, wherein changing the one or more online advertising settings includes increasing a bid amount for one or more search engine keywords associated with the website of interest of the at least one product, service, or entity of interest to increase the quality metric of the one or more search engine keywords, and
wherein the time period is determined based on a watermark included in the broadcast signal.
 
11. (Original)   The system of claim 10, wherein the one or more online advertising settings include one or more of a bid for one or more search engine keywords, a location where an online advertisement is presented, a type of online advertisement, or a content of the online advertisement.
 
12. (Currently Amended)        The system of claim 10, wherein the one or more online advertising settings include a current bid for one or more search engine keywords associated with[[ the website associated with the at least one of the product, service, or entity of interest.
 
13. (Currently Amended)        The system of claim 12, wherein the third computing device provides search results to Internet searches by user computers based on search terms that are input by the user computers and based on quality metrics of the search terms, 
wherein the current setting represents a current bid amount paid to the third computing device when the user computers select a listed website associated with the one or more search engine keywords from the search results that include the listed website[[

 
14. (Original)   The system of claim 13, wherein the quality metric of the one or more search engine keywords is based on a combination of a click through rate and the bid of the one or more search engine keywords.
 
 15. (Original)   The system of claim 13, wherein increasing the quality metric of the one or more search engine keywords also moves a location of the website of interest of the at least one product, service, or entity of interest closer to a top of a list of website search results provided by the third computing device.
 
16. (Canceled). 
 
17. (Original)   The system of claim 10, further comprising, following expiration of the time period, sending a third signal to the third computing device that reverts the one or more advertising settings to the current setting.
 
18. (Original)   The system of claim 10, further comprising determining a location at which the detection of the presentation of the commercial occurred, wherein the second signal sent to the third computing device temporarily changes the one or more online advertising settings for Internet searches occurring within a limited geographic area that includes the location that is determined.
 
19. (Currently Amended)        A non-transitory computer readable medium encoded with instructions executable by one or more computing devices, the instructions comprising:
receiving, at a first computing device, a first signal that indicates automatic detection of a presentation of a commercial at a second computing device, the automatic detection caused based on the detection of a unique identifier embedded in a broadcast signal providing the commercial for the presentation at the second computing device, the unique identifier indicating a start time of the commercial, wherein the first signal is received at the first computing device from a sensing device that one or more of optically or audibly detects the unique identifier;
in response to the detection of the presentation of the commercial, determining one or more online advertising settings associated with at least one of a product, service, or entity identified in the commercial that was detected;
determining a current setting for the one or more online advertising settings from a third computing device, the one or more online advertising settings associated with a website associated with the at least one of the product, service, or entity of interest; and
transmitting a second signal to the third computing device that changes the one or more online advertising settings during a time period following detection of the presentation of the commercial, wherein changing the one or more online advertising settings includes increasing a bid amount for one or more search engine keywords associated with the website of interest of the at least one product, service, or entity of interest to increase the quality metric of the one or more search engine keywords, and
wherein the time period is determined based on a watermark included in the broadcast signal.

Claim Rejections - 35 USC §101 – Previously Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-6, 8-15, and 17-19 under 35 U.S.C. 101 been fully considered and patent eligible. 
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of receiving signal that indicates automatic detection of a presentation of a commercial based on detection of a unique identifier embedded in a broadcast signal providing the commercial a start time of the commercial, in response to the detection of the presentation of the commercial, determining one or more online advertising settings associated with at least one of a product, service, or entity identified in the commercial, determining a current setting for the one or more online advertising settings associated with a website accessible by a user, the website associated with the at least one of the product, service, or entity of interest, and transmitting changes the one or more online advertising settings during a time period following detection of the presentation of the commercial, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. 
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of the automatic detection caused based on detection of a unique identifier embedded in a broadcast signal providing the commercial presented at the second computing device, the unique identifier indicating a start time of the commercial, wherein the first signal is received at the first computing device from a sensing device that one or more of optically or audibly detects the unique identifier, transmitting, from the first computing device, a second signal to a third computing device that changes the one or more online advertising settings during a time period following detection of the presentation of the commercial, wherein changing the one or more advertising settings includes increasing a bid amount for one or more search engine keywords associated with a website of interest of the at least one product, service, or entity of interest to increase the quality metric of the one or more search engine keywords, and wherein the time period is determined based on a watermark included in the broadcast signal, integrate the exception into a practical application in accordance with and in light of [0017-0018] of Applicant’s published specification.
	More specifically, the Examiner notes that as per [0037], it is stated that “the sensing device 102 detects the presentation of the promotional event by automatically detecting the presence of auxiliary data in connection with the presentation of the promotional event. This auxiliary data also may be referred to as a trigger or trigger data. The auxiliary data may be embedded within the presentation of the promotional event. For example, the auxiliary data may be encoded, embedded, or otherwise included in a video signal and/or audio signal communicated to the presentation device 106 by a signal source system 110, such as a television or radio broadcast center, one or more computers, etc.”
	Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
	Therefore, claims 1-6, 8-15, and 17-19 are patent eligible.

Claim Rejections - 35 USC §103 –Withdrawn
With respect to claims 1-6, 8-15, and 17-19 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-6, 8-15, and 17-19 is/are withdrawn. Also see Remarks 7-9.
Allowable Subject Matter
Claims 1-6, 8-15, and 17-19 are allowed. The closest prior art of record is U.S Pub. 20150213511 by (“Kee”) in view of in view of U.S Pub. 20130173379 by (“Park”) in view of US Pub. 20180165717 (“Fidler”). 
The following is an examiner’s statement of reasons for allowance:
The prior art of record Kee provides to adjust bid settings based on content presented through other communication media are provided. One method includes determining a time at which a first content item of a content provider is likely to have been presented to a plurality of users through a first communication medium. The method further includes adjusting a current bid setting for at least one bid for one or more auctions to be displayed through a content interface on one or more user devices. The bid is adjusted for a time period after the determined time, and is associated with at least one second content item that is related to a subject matter of the first content item. The method further includes applying the adjusted bid setting to the at least one bid for content auctions that are conducted during the time period, but fail to disclose, automatic detection caused based on detection of a unique identifier embedded in a broadcast signal providing the commercial presented at the second computing device, the unique identifier indicating a start time of the commercial, wherein the first signal is received at the first computing device from a sensing device that one or more of optically or audibly detects the unique identifier, transmitting, from the first computing device, a second signal to a third computing device that changes the one or more online advertising settings during a time period following detection of the presentation of the commercial, wherein changing the one or more advertising settings includes increasing a bid amount for one or more search engine keywords associated with a website of interest of the at least one product, service, or entity of interest to increase the quality metric of the one or more search engine keywords, and wherein the time period is determined based on a watermark included in the broadcast signal.
The prior art of record Park provides monitoring the effectiveness of advertisements broadcast is described. The method includes detecting that an advertisement has been aired by a broadcast station, monitoring a network for a duration subsequent to the airing of the advertisement for activity attributable to the airing of the advertisement, and developing a quantitative relationship between the activity and a number of listeners of the advertisement, but fail to disclose, automatic detection caused based on detection of a unique identifier embedded in a broadcast signal providing the commercial presented at the second computing device, the unique identifier indicating a start time of the commercial, wherein the first signal is received at the first computing device from a sensing device that one or more of optically or audibly detects the unique identifier, transmitting, from the first computing device, a second signal to a third computing device that changes the one or more online advertising settings during a time period following detection of the presentation of the commercial, wherein changing the one or more advertising settings includes increasing a bid amount for one or more search engine keywords associated with a website of interest of the at least one product, service, or entity of interest to increase the quality metric of the one or more search engine keywords, and wherein the time period is determined based on a watermark included in the broadcast signal.
The prior art of record Fidler provides accessing search traffic data internal to a social-networking system, the internal search traffic data comprising historical search volume for search terms; identifying qualifying keywords based on the internal search traffic data, wherein the internal search traffic data for each qualifying keyword satisfies one or more of the following criteria: (1) a current search volume for the qualifying keyword is less than an upper threshold volume; (2) an overall rate of change in search volume during an overall timeframe is greater than a first threshold rate of change; and (3) a current rate of change in search volume during a current timeframe is greater than a second threshold rate of change, wherein the overall timeframe begins at a time preceding the current timeframe; and sending instructions for placing a bid on each qualifying keyword to a third-party system associated with an external search engine, but fail to disclose, automatic detection caused based on detection of a unique identifier embedded in a broadcast signal providing the commercial presented at the second computing device, the unique identifier indicating a start time of the commercial, wherein the first signal is received at the first computing device from a sensing device that one or more of optically or audibly detects the unique identifier, transmitting, from the first computing device, a second signal to a third computing device that changes the one or more online advertising settings during a time period following detection of the presentation of the commercial, wherein changing the one or more advertising settings includes increasing a bid amount for one or more search engine keywords associated with a website of interest of the at least one product, service, or entity of interest to increase the quality metric of the one or more search engine keywords, and wherein the time period is determined based on a watermark included in the broadcast signal.
The Examiner was unable to find the specific limitation as per claims 1, 10, and 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of automatic detection caused based on detection of a unique identifier embedded in a broadcast signal providing the commercial presented at the second computing device, the unique identifier indicating a start time of the commercial, wherein the first signal is received at the first computing device from a sensing device that one or more of optically or audibly detects the unique identifier, transmitting, from the first computing device, a second signal to a third computing device that changes the one or more online advertising settings during a time period following detection of the presentation of the commercial, wherein changing the one or more advertising settings includes increasing a bid amount for one or more search engine keywords associated with a website of interest of the at least one product, service, or entity of interest to increase the quality metric of the one or more search engine keywords, and wherein the time period is determined based on a watermark included in the broadcast signal.
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the closest identified prior art Kee, Park, and Fidler reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GAUTAM UBALE/Primary Examiner, Art Unit 3682